Case 1:15-cv-06049-JSR Document 219 Filed 04/13/21 Page 1 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

oe eee x
MANUEL DE JESUS ROSARIO, :

Plaintiff,

-V- : 15-cv-6049 (JSR)
MIS HIJOS DELI CORP., PALMA GROCERY : MEMORANDUM ORDER
CORP., 251 E. 123RD ST. REALTY, LLC,
JOSE PALMA, LEONIDA COLLADO, and
JUNIOR PALMA,

Defendants. :
eee eee ee > x

JED S. RAKOFF, U.S.D.J.

On March 3, 2020, following a jury trial, the Court entered
judgment in favor of plaintiff Manuel de Jesus Rosario and against
defendants Mis Hijos Deli Corp. (the “Deli”), 251 E. 123rd St.
Realty, LLC (the “Realty”), Leonida Collado, Jose Palima (‘Palma
Senior”), and Jose Palma Jr. (“Palma Junior”). Dkt. Nos. 157 &
162. Now before the Court are plaintiff’s motions to compel and
for contempt against defendants! concerning their allegedly
inadequate responses to plaintiff’s information subpoenas served
in connection with plaintiff’s attempts to collect on the judgment.
For the reasons set forth below, the motion for contempt is denied
without prejudice and the motion to compel is granted in part and

denied in part.

 

1 This motion concerns only defendants the Deli, the Realty,
Palma Senior, and Palma Junior.
Case 1:15-cv-06049-JSR Document 219 Filed 04/13/21 Page 2 of 10

BACKGROUND

Familiarity with the general background to this case is here
assumed. See Memorandum Order dated December 10, 2021, Dkt. No.
204. As relevant here, on January 7, 2021, plaintiff's counsel
served information subpoenas on the Deli, the Realty, Palma Senior,
and Palma Junior pursuant to New York C.P.L.R. § 5224. See
Declaration of Steven B. Ross in Support of Motion for Contempt
(“Ross Decl.”), Dkt. No. 206, 7 3. On January 19, 2021, plaintiff
received a single document entitled “Defendants’ Responses to
Plaintiff’s Subpoena Requests.” Id. @ 8. That document, which was
unsworn, pertained to questions posed in the information subpoena
served on Palma Junior. Id. After advising defense counsel of these
deficiencies, plaintiff's counsel received the next day a “revised
response” that included a so-called “certification,” signed by
Palma Junior. Dkt. No. 206-7. Plaintiff’s counsel informed defense
counsel that it objected to the response on the ground that Palma
Junior apparently certified his response in his capacity as the
beneficiary of The Jose Palma Irrevocable Trust (the “Trust”),
rather than in his personal capacity. Dkt. No. 206-8. Plaintiff's
counsel also took issue with the substance of several of Palma
Junior’s responses and noted that they had yet to receive responses
to the information subpoenas served on the other three defendants.

Id.

50 88 UIE PTR
Case 1:15-cv-06049-JSR Document 219 Filed 04/13/21 Page 3 of 10

On January 25, 2021, plaintiff’s counsel, having received no
response, was granted leave to file the instant motion. Three days
later, plaintiff’s counsel received the three remaining responses,
all of which were purportedly certified by Palma Junior. Ross Decl.
¢ 14. Plaintiff's counsel also received an updated, and this time
uncertified, response from Palma Junior. Id. In light of these
alleged deficiencies, plaintiff now requests an order finding the
defendants in contempt and directing them to properly respond to
the information subpoenas. Dkt. No. 205.

LEGAL FRAMEWORK

Under Federal Rule of Civil Procedure 69, a party that obtains
a money judgment in a federal district court may enforce that
judgment in accordance with the procedure of the state in which
the court is located. See Fed. R. Civ. P. 69(a) (1). Pursuant to
New York law, a “judgment creditor may compel disclosure of all
matter relevant to the satisfaction of the judgment, by serving
upon any person a subpoena.” N.Y. C.P.L.R. § 9223.

Under New York law, “[i]f the recipient does not comply, the
judgment creditor cannot immediately move for contempt . . . =
instead, as it is a nonjudicial subpoena, the enforcement of an
information subpoena is governed by N.Y. C.P.L.R § 2308(b), which
provides for a motion to ‘compel compliance.’” Soundkillers LLC v.

Young Money Entm't, LLC, No. 14-cv-7980 (KBF) (DF), 2016 WL

 
Case 1:15-cv-06049-JSR Document 219 Filed 04/13/21 Page 4 of 10

4990257, at *3 (S.D.N.Y. Aug. 2, 2016), adopted, 2016 WL 4926198
(S.D.N.Y. Sept. 15, 2016). Only “[f]ailure to comply with the
compelled compliance [can] give rise to contempt.” Id. Although

“federal standards govern the determination of contempt” in

federal court, id., district courts in this Circuit, too, “have
often held that... a court should first issue an order
compelling compliance with the subpoena” before finding a

defendant in contempt. Kerr v. Thomas, No. 14-cv-9168 (KBF) (HBP),
2017 WL 485041, at *4 (S.D.N.Y. Feb. 3, 2017), adopted sub nom.

Kerr v. John Thomas Fin., 2017 WL 1609224 (S.D.N.Y. May 1, 2017).

 

DISCUSSION

I. Allegedly Improper Certifications

Under New York C.P.L.R. § 5224, the judgment debtor must
provide a response within seven days after receipt of the
information subpoena. If the judgment debtor is an individual, the
response must be “in writing under oath by the person upon whom
served.” Where the judgment debtor is a “a corporation, partnership
or sole proprietorship,” the response must be certified by “an
officer, director, agent or employee having the information.” Id.

Plaintiff objects that Palma Junior certified the responses
not only on behalf of himself but also on behalf of Palma Senior,
the Deli, and the Realty. see Dkt. No. 206-7 (Palma Junior

certifying his own response); Dkt. No. 206-9 (Palma Junior

 

 

 

 

 
Case 1:15-cv-06049-JSR Document 219 Filed 04/13/21 Page 5 of 10

certifying the responses for Palma Senior, the Deli, and the
Realty). His certifications for the Deli and the Realty do not set
forth that he is “an officer, director, agent or employee having
the information,” but instead state that he is the beneficiary of
the Trust, which is “the entity responsible for managing” the
Realty and the Deli. See, e.g., Dkt. No. 206-9. Defendants respond
that Palma Senior “authorized” him to certify his responses because
Palma Senior resides in the Dominican Republic. See Declaration of
Jose Palma Junior (“Palma Junior Decl.”), Dkt. No. 211, @@ 13. As
for the Deli and the Realty, defendants contend that, according to
Palma Junior’s declaration, Palma Junior has the “requisite
knowledge and authority from [his] father to respond on behalf of
the Realty and the Deli.” Id. 7 12.

The Court finds that Palma Junior’s certification on behalf
of Palma Senior is inadequate and orders Palma Senior to certify
his own response. Section 5224 requires that Palma Senior certify
his response under oath. It does not permit him to authorize
someone else to swear on his behalf. The Court finds, by contrast,
that Palma Junior’s certifications on behalf of the Deli and the
Realty are adequate. Although the certification itself refers to
Palma Junior’s status as a beneficiary of the trust that manages
the entities, Palma Junior’s declaration makes clear that he has

the requisite information to respond on behalf of those entities.
Case 1:15-cv-06049-JSR Document 219 Filed 04/13/21 Page 6 of 10

Little purpose would be served by requiring Palma Junior to submit
a revised certification setting forth the information that is
already contained in his sworn declaration. Finally, since the
Court has not yet issued an order compelling compliance in this
manner, the Court will not hold Palma Senior in contempt for
failing to certify his own response.

II. Allegedly Inadequate Responses

Plaintiff also objects to numerous alleged inconsistences,
omissions, and ambiguities in the responses. Insisting that these
mistakes are evidence that defendants are seeking to “thwart”
plaintiff’s effort to collect on the judgment, plaintiff asks the
Court to hold defendants in contempt and to order them to properly
respond to the information subpoenas. Again, since the Court has
not yet issued an order compelling compliance with the information
subpoenas, plaintiff’s request for sanctions is denied. As for the
motion to compel, the Court addresses plaintiff’s objections to
the responses in turn.

First, Palma Junior represented in response to Question Four
that, within the past five years, he had an interest in the
building located at 251 E. 123rd Street, New York, NY 10035 (the
“Building”), but stated in response to Question 10 that he does
not have an ownership interest in any entity. See Dkt. No. 206-

10. Defendants explain, however, that Palma Junior temporarily had
Case 1:15-cv-06049-JSR Document 219 Filed 04/13/21 Page 7 of 10

an interest in the Building when it was briefly transferred from
the Realty to the Trust in 2020. See Palma Junior Decl. @ 16.7 The
Court finds that Palma Junior’s response is adequate and will not
compel Palma Junior to clarify or amend it.

Second, Palma Junior and Palma Senior appear to provide
inconsistent answers -- despite the fact that Palma Junior
certified Palma Senior’s responses. The information subpoenas
asked them to identify “each beneficiary of the Trust by name,

f

full residence address, and relationship.” See, ¢€.g., Dkt. No.
206-10. Two individuals who are identified by Palma Junior as
living at an unknown address in the Dominican Republic are
identified by Palma Senior as living at 251 E 123rd Street, New
York, NY 10035. Compare id. with Dkt. No. 206-11. Defendants
explain that those two individuals “reside permanently in the
Dominican Republic, while concomitantly maintaining an address in

New York.” See Defendants’ Memorandum of Law in Opposition to

Plaintiff’s Motion for Contempt (“Def. Mem.”), Dkt. No. 209, at 8-

 

2 This transfer was the subject of a prior contempt motion, see
Dkt. No. 204, along with an independent fraudulent conveyance
action now pending before this Court, see Rosario v. 251 E. 123rd
St. Realty, LLC et al., 20-cv-7387.

 

 

Cai BRE RE ER AMER RY IS MDC, Mpa yo ps Tne te “bot ES Gadd EERO REESE RTE STE PIERS HGR NI EOE NING
Case 1:15-cv-06049-JSR Document 219 Filed 04/13/21 Page 8 of 10

9.3 The Court once again finds these responses adequate and will
not compel Palma Junior or Palma Senior to clarify or amend them.

Third, the defendants have apparently failed to clearly
identify “all property owned by the Trust, its date of acquisition
by the Trust, and any consideration paid by the Trust for its
acquisition,” as required by the information subpoenas See Dkt.
No. 206-10. Instead, according to plaintiff, defendants discuss
the transfers of the Building from Realty to the Trust and back.
Ross Decl. @ 17. In defendants’ opposition papers, they explain
that since the Building was transferred back from the Trust to the
Realty, “the Trust does not have any assets.” Def. Mem. at 9-10.
The responses to the information subpoenas, however, do not clearly
state one way or the other whether the Trust has any remaining
assets. The Court accordingly finds those responses to be non-
responsive and orders defendants amend their responses to clearly
state whether the Trust has any assets.

Fourth, in response to Question 33, Palma Junior alleges that

he has not taken any action under authority of power of attorney.

 

3 Defendants also explain, in language that is no model of
clarity, as follows: “The response information provided was
subject to the matrices provided within the framework of questions
in Plaintiff's grid-like Information Subpoenas. While Plaintiff
objections to inconsistency, the fault of a potentially ambiguous
response finds its genesis in Plaintiff's ambiguous methodology.”
Def. Mem. at 9.
Case 1:15-cv-06049-JSR Document 219 Filed 04/13/21 Page 9 of 10

Plaintiff points out, however, that Palma Junior executed
documents related to the initial transfer of the Building as
“attorney in fact” of Maria Vallejos. Defendants respond that Palma
Junior disclosed both the initial transfer and the revocation
transfer in his response to Question 32 and that “there were no
further actions taken by Palma Junior on behalf of Maria Vallejos
in his capacity under the authority of Power of Attorney.” Def.
Mem. at 10 (emphasis added). The Court finds Paima Junior’s
response to be incomplete and orders him to clearly identify in
his response to Question 33 of the information subpoena whether he
took any actions under authority of Power of Attorney, including
executing documents related to the initial transfer of the Building
as “attorney in fact” of Maria Vallejos.

Fifth, in response to Question One, defendants disclosed the
existence of only two bank accounts, but deposition testimony taken
in connection with the related case has revealed the existence of
at least two other bank accounts. See Supplemental Declaration of
Steven B. Ross in Support of Motion for Contempt, Dkt. No. 216,
J 23. Defendants maintain this was an “inadvertent omission” --
the result of the “limited time that the Defendants had to prepare
the documents pertaining to Defendants’ bank accounts for the last
five years to date” -- and that it was immediately addressed upon

being brought to their attention. See Declaration of Eleni Melekou
Case 1:15-cv-06049-JSR Document 219 Filed 04/13/21 Page 10 of 10

in Opposition to Supplemental Declaration for Motion to Contempt,
Dkt. No. 217, II 3-5. Defendants have since provided the missing
bank accounts. Accordingly, the Court denies as moot plaintiff's
request to compel production of the bank accounts.
CONCLUSION

For the foregoing reasons, plaintiff’s motion for contempt is
denied without prejudice and plaintiff’s motion to compel proper
responses to the information subpoenas is granted in part and
denied in part. Defendants must submit renewed responses, in
accordance with this memorandum order, by April 25, 2021. The Clerk
of the Court is directed to close the entry bearing the docket

number 205.

SO ORDERED.
Dated: New York, NY Vat LLA

& OT
April 13, 2021 JED S. RAKOFF, U.S.D.Jd.

10
